Justice GOLDBERG,
concurring in part and dissenting in part.
I write separately in this case because I respectfully disagree with the opinion by the majority that fails to perform the in-depth analysis necessary to set aside a valid contract, fails to address the declaratory judgment, and neglects to conduct de novo review of the summary judgment as it relates to the eleven-count counterclaim. I begin by noting that the record in this case is voluminous, consisting of four case files from the Superior Court, including a sixty-four-page memorandum in support of summary judgment, a forty-eight-page objection, and numerous exhibits in support of both the motion and objection. Additionally, the papers filed with this Court, although extensive, are incomplete, requiring resort to a confusing Superior Court record in order to accomplish de novo review, as we are bound to perform. Accordingly, I set forth my concerns.
The Declaratory Judgment
The first order of business in this case, in my opinion, is determining whether, in granting summary judgment on the declaratory judgment complaint, the Superior Court trial justice erred in declaring that “the release is valid and effective to resolve the claims by the Rafaelians against the Takians arising out of the ownership of the real estate and the operation of the business.” The trial justice also declared that the release was valid and effective to bar most, but not all, of the counterclaims of the Rafaelians.12 Of equal concern to me is the confusing and, I suggest, inconsistent treatment in the majority opinion respecting Randolph. See infra.
*977Relying upon this Court’s holding in Guglielmi v. Rhode Island Hospital Trust Financial Corp., 573 A.2d 687, 689 (R.I. 1990), the majority upholds the finding of the trial justice that the release is valid on its face as to all counterclaim defendants. The validity of a release is dependent upon well-established factors: whether there was consideration for its execution, the business experience of the contracting party, and whether that party was represented by counsel. See id. I concur with the majority’s holding that these factors are present.13 However, whether a valid release is enforceable, or may be set aside, is the seminal question in this case and is not, in my opinion, adequately or appropriately addressed by the majority. Vacating a summary judgment declaring that a contract is valid and enforceable because there are genuine issues of material fact outstanding is serious business — it can be accomplished only on strict and narrow grounds, and those grounds must be raised to the trial justice in the first instance.
My careful review of the record in this ease reveals that defendants did not file an answer to plaintiffs complaint for declaratory and injunctive relief. Instead, they filed an eleven-count counterclaim, and a second amended counterclaim that is the operative pleading before us. The only count in the counterclaim relating to the release and indemnification agreement between the parties is count 4, entitled “Fraudulent Inducement to Enter Into Release [Against the] Takians and Randolph.” That is the lone defense against enforceability of the release raised by defendants and the only issue passed upon by the trial justice respecting the release. The allegations in count 4 consist of the following:
“79. The actions of the Counterclaim defendants were such as to have fraudulently induced the Rafaelians to act in reliance thereon, materially change their position and enter into the Release.
“80. The Rafaelians are accordingly entitled to rescission and/or avoidance of the Release, crediting the Counterclaim defendants for all sums paid there under as a set-off to the damages incurred by the Rafaelians as described throughout this Counterclaim.”
I pause to note that as to Randolph, the majority opinion upholds summary judgment on this count. The majority agrees, as do I, with the finding of the trial justice that defendants “have pointed to nothing in the memoranda or in argument before this Court in the way of specific representations or concealed facts by Randolph Ta-kian upon which they conceivably relied upon to their detriment in settling their dispute with the Takians.” The majority opinion declares that “defendants did not demonstrate that they reasonably relied, to their detriment, on representations made by Randolph.” The opinion goes on to conclude that, save for the fact that Randolph “served as a conduit for most of the communication between his parents and defendants, defendants point to no specific representations made by Randolph *978that resulted in any injury to them.” Having upheld the dismissal of count 4 as against Randolph, the majority opinion also appears to uphold the validity of the release as against Randolph. If this is so, then all counts in the counterclaim in which he is named, to the extent those counterclaims relate to Randolph, should be dismissed — a delicate surgery under the best of circumstances.14
Turning to the Takians, the validity of the release is the central issue in this case. If the release is enforceable, then most of defendants’ counterclaims against Charles and Marguerite Takian are barred. In vacating summary judgment respecting the validity of the release, the majority fails to conduct appropriate de novo review of this critical issue. The opinion does not focus its analysis on the only reason argued by defendants to justify setting aside the release — fraudulent inducement. Additionally, if Randolph did not make any representations upon which defendants relied to their detriment, what induced the Rafaelians to enter into the release? What material facts are in this record, which, if true, amount to fraudulent inducement by the Takians? Otherwise, under what grounds may the release be set aside?
This Court steadfastly has held that a valid contract may be deemed unenforceable, or set aside, under very limited circumstances. Because an executed release constitutes a contract between the parties, whether it is enforceable is governed by traditional and deeply-rooted contract principles. See Young v. Warwick Rollermagic Skating Center, Inc., 978 A.2d 553, 558 (R.I.2009). It is well-settled that “an executed release of a claim is valid absent an affirmative showing that the release was obtained by fraud, misrepresentation, an overreaching on the part of one of the parties, or a showing that a material mistake had occurred.” Griffin v. Bendick, 463 A.2d 1340, 1345 (R.I.1983) (citing Boccarossa v. Watkins, 112 R.I. 551, 554-55, 313 A.2d 135, 136-37 (1973) (emphasis added)). This is so because settlements of controversies before they enter the court system serve a valuable function in our society. Id. “If releases were taken lightly and rescinded, the incentive to settle would dissipate and parties opting for such a course could never be secure from litigation.” Id. We consistently adhere to these strict requirements for setting aside a valid release because such a rationale “represents both sound administrative policy and a pragmatic approach to civil-dispute resolution.” Bonniecrest Development Co. v. Carroll 478 A.2d 555, 559 (R.I.1984). “Finality has its virtue.” Griffin, 463 A.2d at 1345 (quoting Boccarossa, 112 R.I. at 558, 313 A.2d at 138). Thus, “only under limited specified conditions such as fraud, misrepresentation, or mutual mistake will a release, valid on its face, be set aside.” Lapre v. Flanders, 465 A.2d 214, 217 (R.I. 1983).
Additionally, the rale that parol evidence may not be used to defeat a written contract applies equally to releases. “If parties have put their contract into writing, the written instrument is to be regarded as the only evidence of the contract as finally concluded: oral evidence of what was said or done during the negotiations will not be admitted either to contradict what is written or to supply terms with respect to which the writing is silent.” LaBelle v. DiStefano, 85 R.I. 359, 364-65, 131 A.2d 814, 817 (1957) (quoting Myron v. Union Railroad Co., 19 R.I. 125, 125-26, *97932 A. 165, 165 (1895)). “[A] party who signs an instrument manifests his assent to it and cannot later complain that he did not read the instrument or that he' did not understand its contents.” Manchester v. Pereira, 926 A.2d 1005, 1012 (R.I.2007) (quoting F.D. McKendall Lumber Co. v. Kalian, 425 A.2d 515, 518 (R.I.1981)). This Court always refuses “to read nonexistent terms or limitations into a contract.” Papudesu v. Medical Malpractice Joint Underwriting Association of Rhode Island, 18 A.3d 495, 499 (R.I.2011) (quoting Pearson v. Pearson, 11 A.3d 103, 109 (R.I.2011)). When a contractual agreement, including a mutual release and indemnification contract, is plain and unambiguous, its meaning may not be determined by resort to parol evidence or extrinsic aids. See National Refrigeration, Inc. v. Standen Contracting Co., 942 A.2d 968, 972 (R.I.2008).
In light of these well-established principles and the complexity of this case, it is my belief that in vacating the decision of the trial justice declaring the release valid and binding, it is incumbent upon the Supreme Court, in de novo fashion, to set forth the genuine issues of material fact that relate to the claim of fraudulent inducement. Failing that, the Court should set forth what other grounds there are, if any, upon which the release may be vacated, and not leave the parties to wonder. Herein lie my concerns with the majority’s opinion.
The only allegation the Rafaelians raised challenging the validity of the release is fraudulent inducement. The trial justice found that defendants “have pointed to no representations on the part of the Takians upon which they reasonably and justifiably [relied] in executing the release.” The majority opinion affirms this finding as it relates to Randolph and vacates it with respect to the Takians. The majority opinion erroneously concludes that the trial justice upheld the release based on his “conclusion that defendants knew when they signed the document not only about plaintiffs’ mismanagement and misappropriation, but also about the potential for more significant wrongdoing.” According to the majority, the trial justice “relied primarily on defendants’ memorandum to plaintiffs containing the threat to conduct a ‘full audit.’” This reasoning ignores the unequivocal finding by the trial justice that defendants failed to point to any fraudulent misrepresentations by the Takians that induced them into releasing the Takians from “any and all claims arising out of the ownership of the property and operation of the business.” (Emphasis added.) This is, after all, a declaratory judgment action.
More importantly, the majority opinion goes on to hold that “[w]hether plaintiffs committed acts or omissions that would render the release voidable * * * requires the resolution of material facts that the parties genuinely, indeed vigorously, disputed.” What material facts are relevant other than affirmative proof that the Ra-faelians — as they allege — were fraudulently induced to enter into the release? If there are other factors that justify voiding the release — beyond fraudulent inducement, as alleged in the counterclaim — what are those circumstances? The opinion fails to identify them.
Of great concern to me, is the majority’s reliance on the subjective belief of the Rafaelians at the time they entered into the release. According to the majority, “[t]he record clearly shows that defendants steadfastly and vigorously contended throughout the course of this litigation that their demand for a $100,000 payment from plaintiffs represented, in their minds, only their fair share of distributions based on what they believed had al*980ready been distributed to plaintiffs, plus additional losses attributable to plaintiffs’ mismanagement, but not for any further wrongdoings.” (Emphases added.) If this observation constitutes grounds for setting aside the release or cabining its reach, then this constitutes new law. The steadfastly and vigorously held belief of defendants that the release did not encompass as-yet-undiscovered wrongs amounts to nothing more than a unilateral mistake or an undisclosed subjective intent by a contracting party (that emerges for the first time in the rearview mirror) — factors that are never enough to set aside a valid contract. Furthermore, in the absence of a finding of contract ambiguity, there is no authority to go beyond the plain and unambiguous language of the release in order to vary the terms of a written contract. Whether a contract is clear and unambiguous is a question of law. Rotelli v. Catanzaro, 686 A.2d 91, 94 (R.J.1996). If a party’s steadfastly and vigorously held beliefs are enough to set aside a release, then this new doctrine should be accomplished with greater care and careful citation to authority.15 The opinion fails to cite any law for this new frontier.
The trial justice explicitly found the following: “[A]s a matter of law, based on the materials that have been presented, I see no actionable fraud that would justify setting aside the release.” (Emphases added.) The majority opinion ignores this finding and fails to indicate under what circumstances a party’s subjective belief can serve to set aside a valid release. If the release is subject to rescission at a trial on the merits, then the majority opinion should set forth explicitly what needs to be proven and by whom. These considerations are important factors to aid the parties, their attorneys, and the stalwart trial justice who must make sense of this case on remand.
The Counterclaims
In addition to granting summary judgment on the enforceability of the release and finding that the release barred most of the counterclaims, the trial justice also granted summary judgment as a matter of law on other counts in the counterclaim. I respectfully suggest that the majority opinion, which simply vacates the judgment as to the “direct claims” against Marguerite and Charles Takian, fails to *981conduct appropriate de novo review of these findings. Accordingly, because several counts in the counterclaim ultimately may be presented to a jury, I deem it necessary to note my concerns.
In reviewing the grant of summary judgment by a justice of the Superior Court, this Court conducts de novo review. Hill v. National Grid, 11 A.3d 110, 112 (R.I.2011). In so doing, we abide by the same standards and benchmarks as applied by the trial justice. Id. Summary judgment is appropriate when no genuine issue of material fact is evident from the record before the trial justice and he or she finds that the moving party is entitled to prevail as a matter of law. Beacon Mutual Insurance Co. v. Spino Brothers, Inc., 11 A.3d 645, 648 (R.I.2011).
I note at the outset that in addition to the counts against Randolph that are discussed by the majority, Randolph is named as a party-defendant in other counts in the counterclaim, which the majority opinion fails to address — a situation that I find confusing and will, I suggest, result in chaos on remand. For instance, count 5, entitled “Breach of Fiduciary Duty [Against] the Takians and Randolph,” specifically names Randolph as a defendant, claiming damages based on breach of fiduciary duty. Because the trial justice found, as a matter of law, that Randolph owed no duty to defendants, summary judgment on this count in the counterclaim as to Randolph should be affirmed. Furthermore, count 5 also seeks to impose liability on the Takians for breach of fiduciary duty to Lumar. Like count 1, this is a shareholder derivative claim and should be dismissed.
With respect to count 9, which alleges abuse of process against both the Takians and Randolph for filing a miscellaneous petition in Superior Court seeking the Ra-faelians’ financial records, as well as this declaratory judgment action, the majority opinion fails to address this count as it relates to Randolph. Clearly, the release does not relate to any conduct occurring after the sale of the property. The majority opinion overlooks this count and provides no guidance to the parties or the trial court on remand.
Finally, I find the RICO counts particularly troubling. The trial justice, based on his conclusion that the release was valid, granted summary judgment on count 10, entitled “Violation of Rhode Island Racketeer Influenced and Corrupt Organizations Act.” The majority opinion reinstates that claim, but fails to address the fact that the allegations in this count rely on the moribund Lumar, as the “enterprise” — a crucial element in any RICO action. Furthermore, the racketeering activity alleged to have occurred rests, in part, on the allegations set forth in count 1, the derivative claim. Whether a RICO action can survive when the enterprise is a defunct corporation is a question that is left unanswered by the majority. What is the organized enterprise in this case? Moreover, whether count 11, “Conspiracy to Violate RICO” survives summary judgment is an open question. This counterclaim alleges that the Taki-ans and Randolph “have combined, conspired and confederated to conceal and further their larceny and further the goals of the enterprise[, the defunct Lu-mar] * * I would affirm, the grant of summary judgment on counts 10 and 11, but on grounds other than those relied upon by the trial justice.
Conclusion
For the reasons set forth in this opinion, I respectfully concur in part and dissent in part. I concur in the decision of the majority declaring the release to be valid on its face. I also concur with that portion of *982the opinion that affirms the grant of summary judgment on count 1, the shareholder derivative claim. I concur in that portion of the majority opinion that affirms summary judgment as to Randolph on counts 3, 4, 6, 7 and 8.
I dissent from that part of the decision that remands the case to the Superior Court to determine whether the release should be set aside. And I dissent from that portion of the majority decision that fails adequately to address the manner in which the release may be set aside and the grounds for doing so.
I dissent from that portion of the majority decision that vacates summary judgment on count 5, breach of fiduciary duty, as it relates to Randolph, and that portion of count 5 that seeks to impose liability on the Takians for breach of fiduciary duty to Lumar.
I dissent from that portion of the majority opinion that vacates summary judgment on counts 10 and 11, regarding RICO and conspiracy to commit racketeering.

. Summary judgment was granted on some of the counterclaims pursuant to Rule 56 of the Superior Court Rules of Civil Procedure, based on the traditional finding of lack of evidence in the pleadings, interrogatories, depositions and affidavits submitted in opposition. The majority opinion ignores this portion of the trial justice’s decision. See infra.


. Inexplicably, however, the majority opinion also goes on to fault the trial justice for concluding that defendants satisfied the “business experience” element necessary to find a valid release and seems to imply that this was a finding by the trial justice that resolved a genuine issue of material fact that must be reserved for the fact-finder. This portion of the majority opinion is in stark conflict with its holding that the release is valid in the first instance: “We agree with the motion justice’s finding that the parties did not seriously dispute whether the release was proper on its face.” Thus, whether the trial justice concurred that defendants were sophisticated business persons does not present a question of material fact, especially since no one disputed the "fact” that Ralph Rafaelian was an experienced businessman.


. Count 9, the claim for abuse of process, may survive this excision because it alleges conduct occurring after the contract of release, to wit, the filing of this very lawsuit. See infra.


. The reference in the majority opinion to Hendrick v. Hendrick, 755 A.2d 784 (R.I. 2000), equally is baffling. The dispute in Hendrick concerned a claim of oppression against a minority shareholder (the widow of one of the brothers in a closely held, family owned, golf course), as well as a shareholder derivative action with respect to a corporation in good standing. This Court vacated summary judgment on the widow's claim of oppression by the majority shareholders on the ground that genuine issues of material fact existed as to whether she was entitled to dissolution of the corporation in accordance with G.L.1956 § 7-1.1-90. Hendrick, 755 A.2d at 791-93. I fail to glean the relev.ance of Hendrick to the validity of the release in the case at bar.
However, I endorse the careful and detailed mandate issued by the Court in Hendrick, aimed at "severing the tangled Gordian knot that has been strangling the litigants in this case for more than five years * * Id. at 794. The Court in Hendrick issued what it deemed to be "a fair, yet appropriately sharp-edged remedy to cut through this protracted family feud and thus achieve a final and fair conclusion to this litigation.” Id.
In the case on appeal, the property was purchased over twenty-five years ago, and this protracted fight among former friends is approaching its tenth anniversary; there was a buyout of one side by the other, a payment of $100,000 was made in lieu of a full audit, and a document entitled "joint and mutual release and indemnity agreement” was executed. The fact that the majority opinion fails to address under what circumstances the release may be set aside when the case lands back in the Superior Court, tangles the knot and kinks the line.